PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Thiagarajan, Arvind
Application No. 14/691,541
Filed: 20 Apr 2015
For: SYSTEMS AND METHODS FOR ACOUSTICALLY OR ELECTRONICALLY MONITORING CHEST SOUNDS
:
:
:
:	DECISION ON PETITION
:
:
:
Docket No. HD-0401-US


This is a decision on the renewed petition to revive under 37 CFR 1.137(a), filed                January 6, 2022.

The petition under 37 CFR 1.137(a) is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. No further petition fee on renewed petition is required.

The instant application became abandoned for failure to timely file a reply to the non-final Office action mailed December 15, 2016.  This Office action set a shortened statutory period for reply of three months. No reply having been received, the application became abandoned by operation of law on March 16, 2017.  The Office mailed a Notice of Abandonment on June 29, 2017. Applicant filed a petition to revive under 37 CFR 1.137(a) on February 3, 2021. However, the petition was dismissed in a decision mailed on June 7, 2021.  This decision set a two month extendable time period to file a renewed petition. Applicant filed the instant renewed petition on January 6, 2022, made timely by obtaining a five month extension of time.
  
A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); and (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.



The USPTO requires additional information concerning whether a delay in seeking the revival of an abandoned application was unintentional where the petition to revive was filed more than two years after the date the application became abandoned. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). Therefore, additional information that provides an explanation of the circumstances surrounding the delay that establishes the entire delay was unintentional is required.

Petitioner is reminded the burden of proof to establish that the delay from the due date for the reply until the filing of a grantable petition was unintentional within the meaning of 35 U.S.C. 27 and 37 CFR 1.137 rests with the petitioner. See MPEP 711.03(c)(II)(F).

When addressing this period of delay, petitioner is reminded that where the petitioner deliberately permits an application to become abandoned (e.g., due to a conclusion the claims are unpatentable, a rejection in an Office action cannot be overcome, or the invention lacks sufficient commercial value to justify continued prosecution), the abandonment of such application is considered to be a deliberately chosen course of action, and the resulting delay cannot be considered as “unintentional” within the meaning of 37 CFR 1.137. See In re Application of G, 11 USPQ2d 1378, 1380 (Comm’r Pat. 1989). Similarly, an intentional course of action is not rendered unintentional when, upon reconsideration, the applicant changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.137, regardless of the circumstances that originally resulted in the abandonment of the application. 

The instant renewed petition has provided a declaration from inventor Arvind Thiagarajan. Thiagarajan states that from December 15, 2016 to the filing of the instant petition, his company was short-staffed and he “was unable to give the Present Application the attention it needed.” Thiagarajan states that the application became abandoned because he was “overworked, had chronic health issues and did not communicate instructions to prepare a response to the outstanding Office action with [his] patent attorney….”  According to Thiagarajan, he was reminded of the abandonment of the application in May of 2018, however he did not provide funding to revive the application due to his chronic back problems.  Thiagarajan further explains that the application remained abandoned because of his inaction due to his chronic back problems. In August of 2020, he was reminded again of the abandonment of the application, and in December of 2020 he provided the funds for filing the initial petition to revive, filed           February 3, 2021.

Here, while it is agreed that Petitioner has shown that the initial abandonment of the application was unintentional, Petitioner has not shown that the entire period of delay from March 16, 2017 to the filing of the initial petition on February 3, 2021 was unintentional.  The record discloses 

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS	
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web 

Telephone inquiries related to this decision should be directed to the undersigned at (571)272-3207.

/Cliff Congo/

Cliff Congo
Attorney Advisor
Office of Petitions